Citation Nr: 0532339	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-05 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than January 23, 
1995, for the assignment of a 10 percent disability 
evaluation for chronic ulceration of the right lower 
extremity, status post skin grafts. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel
INTRODUCTION


The veteran had active duty from October 1966 to October 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO increased the disability 
evaluation for service-connected chronic ulceration of the 
right lower extremity, status post skin grafts, from 0 
percent to 10 percent disabling, effective from January 23, 
1995.  

The veteran presented oral testimony at a video conference 
hearing in September 2005 before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript was placed in the 
claims file.


FINDINGS OF FACT


1.  In an initial rating decision in August 1989, the RO 
granted entitlement to service connection for residual scar 
of skin graft of the right lower extremity and assigned a 
zero percent (noncompensable) evaluation.  This decision was 
not appealed, and is a final decision.

2.  In a decision issued in November 1995, the RO confirmed 
and continued the noncompensable evaluation for residual scar 
of skin graft of the right lower extremity.  This decision 
was not appealed, and is a final decision.

3.  The veteran filed a claim on June 15, 2000, for a re-
evaluation of his service-connected disability.  

4.  In a March 2001 rating decision, the RO increased the 
evaluation from zero percent to 10 percent for chronic 
ulceration of the right lower extremity, status post skin 
grafts effective from January 23, 1995.  

5.  The effective date currently assigned, January 23, 1995, 
is earlier than the date of the final RO decision in November 
1995 as to degree of disability.  


CONCLUSION OF LAW

The criteria for an effective date prior to January 23, 1995, 
for the assignment of a 10 percent evaluation for chronic 
ulceration of the right lower extremity, status post skin 
grafts have not been met.  38 U.S.C.A. §§ 5100-5103A, 5106, 
5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.157(b)(1), 3.400(o) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The issues currently before the Board arose from the 
appellant's disagreement with the effective date assigned for 
an evaluation of 10 percent for chronic ulceration of the 
right lower extremity, status post skin grafts.  In 
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004), the VA General 
Counsel, cited Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003), and 
reasoned that there is nothing in the language of 38 U.S.C.A. 
§ 5103, or in the VCAA's legislative history, indicating 
Congressional intent to require VA to give § 5103(a) notice 
when VA receives an NOD which relates to a "downstream 
element" of a claim, i.e., an earlier effective date or the 
particular disability evaluation assigned to the service-
connected disability.  The General Counsel's rationale was 
that an NOD is not received at the beginning of the claim 
process, but is the means by which a claimant who is 
dissatisfied with VA's decision on a claim initiates an 
appeal to the Board.

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that, 
notwithstanding the apparent inapplicability of the VCAA to 
this case, to the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with this issue because the claimant has 
received thorough notice during the prosecution of the claim 
and has had the opportunity to respond.  

In this case, the RO sent correspondence in January 2003 and 
December 2003, a rating decision in March 2001, a statement 
of the case in January 2003, and supplemental statements of 
the case in June 2003, August 2003, and October 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  The veteran also was 
afforded a personal hearing.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


II.  Factual background

Service medical records show that the veteran sustained a 
cable abrasion on his right shin while working as a stevedore 
in Vietnam.  In April 1967 the veteran complained of a 
superficial ulcer over bone of the right anterior tibia.  The 
ulcer was nickel size and had been present about two weeks.  
It failed to heal and grew larger.  He was evacuated to Japan 
for treatment of a leg ulcer of two months duration in June 
1967.  When hospitalized, the ulcer was about the size of a 
silver dollar over the right shin.  The peripheral pulses 
were good and there was no pedal edema.  A biopsy of the 
lesion revealed acute and chronic ulceration.  Cultures 
revealed infection.  After the wound was sufficiently clean, 
a split thickness skin graft was applied to the area in July 
1967.  A 100% graft take was realized.  The diagnosis was 
right leg abrasion resulting in a leg ulcer, no artery or 
nerve involvement, surgically treated, and improved.  At the 
separation examination in August 1968, the examiner noted a 
3x4 centimeter (cm) scar of the right leg at the mid third.  

In July 1989 the veteran filed a claim for a right leg 
condition; he indicated no treatment received since service.  
Based on the service medical records, in an August 1989 
rating decision, the RO granted entitlement to service 
connection for a residual scar of a skin graft of the right 
lower extremity and assigned a zero percent evaluation 
effective from July 1989.  The veteran was notified of this 
decision and his appeal rights by letter in August 1989. 

In January 1995 the veteran submitted a claim for Agent 
Orange and indicated that he received treatment in service 
for a leg injury and post service in 1975 at a VA facility in 
North Chicago in 1990 and 1992.  

A private medical treatment record in March 1984 shows the 
veteran was seen for chronic varicose veins on both legs.  
There was a recent development of dermatitis of the right leg 
of three months with a small ulcer, 10 x 15 millimeters (mm) 
in size.  He noted having a graft in 1968 and was fine until 
several years earlier.  Examination revealed stasis 
dermatitis on the right lower leg with 10 x 15 mm ulcer.  By 
May 1984, the entry reflects that the ulcer was healing.

Private medical treatment records from Dr. M. show that the 
veteran sought treatment in November 1987 for hard edema 
ulcerations which appeared periodically.  The history was 
that the veteran had suffered a fracture due to an injury 
just above the ankle of his right lower extremity.  Behind 
this were varicose veins probably secondary to the condition.  
He was also developing allergic vasculitis on the left leg.  
The veteran reported that for two to three months both 
weeping and hard edema had formed above and below the injured 
ankle.  He was treated for allergic vasculitis with 
ulcerations of the right lower extremity, and did well with 
the ulcer showing improvement.  He was seen approximately 
every four weeks until July 1989 at which time the ulcerated 
area on his right leg was much smaller.

Private medical statements from November 1987 to August 1989 
show diagnoses of allergic vasculitis secondary to fracture 
and skin graft with ulcerations, allergic vasculitis with 
ulcerations of the left and right lower extremity, and 
xerosis.

VA treatment records show that in October 1989 the veteran 
related that the skin graft had fallen off and he had skin 
ulcers.  He had been treated by a private doctor.  The 
examination revealed a 1x2 cm ulcer of the right anterior 
calf with good granulatous tissue, venous dermatitis, and 2+ 
edema bilateral.  He noted pain and swelling at the area of 
the previous skin graft.  In April 1990, there was a history 
of vascular problem with varicosities bilaterally of the 
lower extremities.  At examination there were no ulcerations.  
Both lower extremities had varicosities.  The diagnosis was 
venous insufficiency.  In August 1990 there were no acute 
signs of infections.  He complained of itchy and peeling 
skin.  In November 1990 he sought refills on medication for a 
leg ulcer which had been healed but was breaking down again.  
Three days later, he was seen for venous stasis disease of 
both legs.  There was no current problem with ulcer disease.  
An examination revealed bilateral brawny edema and 
superficial ulcerations secondary to scratching.  No large 
ulcers were found.  The impression was venous stasis disease.  
In December 1990, he was seen for follow-up of venous stasis 
ulcers of legs.  The treatment had produced dramatic 
improvement and there were no active venous ulcers.  

Private medical evidence shows that the veteran participated 
in a study of ulcer healing and treatment at Vanderbilt 
Dermatology Clinic in 1992.  He had been seen for a stasis 
ulcer on the right lower extremity.  A venous duplex 
examination revealed venous insufficiency in the right leg 
veins.  

The veteran was seen in a VA emergency room on January 23, 
1995, and reported the history and that most recently, the 
ulcer had been open.  After being in bed for several days for 
an upper respiratory infection, he had noticed some bloody 
drainage from the ulcer, local redness and swelling.  
Examination revealed stasis dermatitis on the right anterior 
leg with a 1x2 cm anterior ulcer.  Surrounding the stasis 
dermatitis there was regional redness and edema.  The 
diagnosis was cellulitis of the right leg.  He was seen four 
days later for follow-up of cellulitis and ulcer of right 
leg.  His leg felt better.  The assessment was stasis 
dermatitis and cellulitis, ulcer of the right leg.  He was to 
continue with medication for the cellulitis and with peroxide 
until the ulcer crusted.  

After review of the foregoing medical evidence, in a November 
1995 rating decision the RO denied entitlement to service 
connection for a fracture of the right ankle, and for stasis 
dermatitis/allergic vasculitis of the leg.  The RO also 
confirmed and continued the zero percent disability 
evaluation for scar, skin graft of the right lower extremity.  
The veteran was advised of this decision and his procedural 
and appellate rights by letter dated on November 13, 1995.  

In June 2000, the veteran sought re-evaluation as he had 
problems with the skin graft breaking open and had constant 
pain.  He also had problems with swelling in his leg.  He was 
being treated at the VA Medical Center in Nashville.  

At a VA examination in September 2000, the veteran related 
the history of his leg injury and treatment in service and 
post service.  It is not clear that the examiner reviewed the 
service medical records or the claims file.  Examination of 
the right lower extremity revealed erythema in an area 
approximately 20m x 10 cm covering his shin.  He had an 
ulcerated area that was approximately 12 cm x 8 cm.  Both the 
area of erythema and the ulcerated area were dressed and 
there was no drainage.  The examiner noted that the veteran 
had a nonhealing ulcer that had been present for 
approximately 30 years that was not getting any better and 
would probably never be healed completely.

VA outpatient treatment records were received from January 
23, 1995, to September 2000.  The January 1995 records were 
duplicates of ones received previously and considered at the 
time of the November 1995 rating decision.  He was seen for 
stasis dermatitis and in July 1995, the veteran noted that 
his legs were the best they had been in years.  At an 
evaluation in September 1995 the pertinent assessment was 
history of stasis ulcers.  In April 1996 he sought treatment 
for redness on both legs as it was similar to times when he 
has had skin breakdown to ulcers.  There was no pain of 
systemic systems.  The clinical findings were of stasis 
dermatitis of both legs with large areas of redness.  There 
was mild warmth.  There was no breakdown to ulceration.  The 
impression was stasis dermatitis, question of early 
cellulitis.  

In October 1997, he was seen status post a right ankle 
injury.  There was a small ulceration that was dry.  The 
pertinent assessment was chronic venous stasis.  In November 
1997, the veteran related that he might go for two to three 
years without recurrence of stasis ulcer, usually preceded by 
an injury.  He had large, tortuous varicose veins noted in 
both lower extremities, with the right greater than the left.  
There was +1 edema in the right foot and lower extremity and 
a healing 2 cm circular lesion on the right lower extremity.  
There were brownish discolorations noted in both lower 
extremities.  His skin was intact in December 1997, without 
breakdown.  An x-ray in November 1997 revealed a normal ankle 
joint.  

In August and December 1998, his stasis dermatitis was doing 
very well.  In June 1999, he had a small 2 x 2 cm open lesion 
on the right lower leg.  There was no sign of infection or 
redness and no increased warmth.  In August 1999, there was a 
right anterior ulcer with an exudate.  In September 1999, two 
areas of ulceration were noted on the right anterior shin 
with one more superficial.  In November 1999, the stasis 
ulcer was healing.  In March 2000, the lesions had completely 
healed.  In June 2000, there was a small right shin ulcer 
without pain or drainage.  Although it had enlarged, with 
treatment it was improving as noted in September 2000.  

In a March 2001 rating decision, the RO assigned a 10 percent 
evaluation for chronic ulceration of the right lower 
extremity, status post skin grafts, effective January 23, 
1995.  The veteran disagreed with the effective date of the 
10 percent evaluation.

Additional VA outpatient treatment records received from 
Nashville VA Medical Center for a period from August 2000 to 
October 2002 show that the veteran was treated for an open 
ulcer in 2001 which healed but then reopened.  He received 
two Apligraf placements in August 2002 for residual venous 
stasis ulcer after which he was doing well.  In October 2002, 
his right lower leg had brown hyperpigmentation with central 
3 mm ulceration with no surrounding erythema or exudate.  

Additional VA outpatient treatment records received for the 
period from July to October 1984 from the North Chicago VA 
Medical Center show that in July 1984 the veteran requested 
to be treated at that facility for his service-connected 
right leg injury.  He reported the skin graft done in service 
and more recently, that an area of his lower leg had become 
red and seemed to be increasing.  There was no pain 
associated with it.  He had been treated by private medical 
doctors but had not shown improvement.  A history of 
progressive skin dermatitis associated with some vascular 
problem of the right lower leg middle portion anterior aspect 
was noted.  He had moderate superficial varicosities.  He 
complained of transient moderate itching.  The diagnosis was 
extensive stasis dermatitis of the right lower extremity.  

When seen at a peripheral vascular clinic in August 1984, 
there was a red pruritic area medial and lateral aspect of 
the right lower leg which had been present for two years with 
exacerbations but never completely resolving.  He reported 
having had varicose veins for 15 years or more with a 
positive family medical history for varicose veins.  
Examination revealed superficial varicose veins bilaterally.  
The assessment was chronic venous stasis.  In September 1984 
he was seen for complaints of pain and redness of the right 
leg.  Findings were of erythema of the right anteromedial leg 
and at the old skin graft site there were brawny changes.  He 
was admitted for one hour and discharged for a Jobst 
stocking.  The diagnosis was venous stasis ulcer.  

The written report of a conference between a Decision Review 
Officer (DRO) and the veteran in May 2003 indicates that they 
agreed upon an examination of the veteran with a medical 
opinion regarding circulatory problems which might have an 
impact on the appropriate effective date.  The veteran 
believed that varicose veins were the cause of the ulcers.

At a VA examination in June 2003, the veteran related the 
history of his injury to his right leg in service, the 
symptoms and treatment post service, and the limitation on 
his activities due to this disability.  The clinical findings 
were recorded.  The impression was chronic ulceration.  The 
examiner opined that the ulcer in military service was a 
direct result of a traumatic accident.  The veteran's 
circulatory problems in his lower extremities might have 
exacerbated his ulcer; however, the ulceration was not caused 
by the circulatory problem.  It was at least as likely as not 
that his circulatory problem exacerbated his traumatic ulcer; 
however, he did not develop the ulcer due to a circulatory 
problem.     

The veteran submitted copies of VA records to show that he 
had been treated at the North Chicago VA Medical Center.  
These were an August 1984 letter, a July 1984 medication 
renewal request, and outpatient routing and statistical 
activity records dated in July and August 1984.  The veteran 
also submitted photographs to show that he sustained a leg 
injury in Vietnam.  Lay statements from the veteran's spouse 
and friends describe their observations of the veteran's 
ulcer of the right lower leg.

The veteran testified in September 2005 as to the injury to 
his right leg suffered in service.  He testified that 
although he had problems of swelling, bleeding and seepage 
from the ulcer, he did not seek treatment from VA from the 
time of separation from service in October 1968 until 1984.  
He described his treatment with VA and with private medical 
providers.  He felt that the effective date should be in 1984 
when he was treated at the VA Medical Center in North 
Chicago.  He described his current symptoms.  


III.  Analysis  

The veteran has disagreed with the effective date assigned 
for an increased evaluation of 10 percent for chronic 
ulceration of the right lower extremity, status post skin 
grafts, and contends that the date should be in 1984 when he 
first sought treatment.  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  A decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 38 
U.S.C.A. § 5104.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

The assignment of effective dates for a claim for increase is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that the effective date 
of an evaluation and award of compensation based upon an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).

The Court has made it plain that the date of the filing of a 
claim is controlling in determinations as to effective dates.  
See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing 
Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 
10 Vet. App. 391 (1997); and Wright v. Gober, 10 Vet. App. 
343 (1997).  In Lalonde, the Court stated that the effective 
date of an award of service connection is not based upon the 
date of the earliest medical evidence demonstrating 
entitlement, but on the date that the application upon which 
service connection was eventually awarded was filed with VA. 
Id.  In Hazan the Court held that a prior Board decision as 
to the degree of disability does not bar consideration of 
earlier evidence as to the effective date of a post-Board 
decision increase, even though any effective date awarded 
cannot be earlier than the decision of the Board.  

Moreover, notwithstanding the effective date assigned for an 
original grant of benefits, under the law, the commencement 
of payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  See 38 U.S.C.A. § 
5111(a) (West 2002); 38 C.F.R. § 3.31.

A report of medical treatment or examination may be accepted 
as an informal claim.  The date of VA medical reports may be 
used to establish the effective date of entitlement to an 
increased rating in a case where service connection is 
already established.  See 38 C.F.R. § 3.157(b)(1) (2005).

With a schedular rating, the Board may look to the evidence 
regarding his service-connected disability dated during the 
one-year period prior to his claim, to determine whether it 
was "factually ascertainable that an increase in disability 
had occurred."  38 C.F.R. § 3.400(o)(2).

As discussed above, in an initial rating decision in August 
1989, the RO granted entitlement to service connection for 
residual scar of skin graft of the right lower extremity and 
assigned a zero percent evaluation.  The veteran did not 
appeal this decision and it is a final decision.  

The RO also confirmed and continued the zero percent 
evaluation in a November 1995 decision which was not appealed 
and is a final decision.  

Because the determinations are final, they cannot be reversed 
or revised absent evidence that the decision was clearly and 
unmistakably erroneous.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105.  The appellant has not specifically alleged clear and 
unmistakable error.   The Board notes that medical evidence 
did exist in 1984 which showed treatment for an ulcer of his 
right lower extremity.  However, the effective date of an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a diagnosis, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Lalonde, supra.  
Furthermore, even if constructive receipt of VA treatment 
records were considered applicable, because the veteran had 
not been granted service connection for his residual scar of 
skin graft of the right lower extremity, the mere receipt of 
medical records cannot be construed as an informal claim.  
See 38 C.F.R. § 3.157; Brannon v. West, 12 Vet. App. 32, 35 
(1998).  Therefore, the 1984 outpatient treatment reports 
cannot serve as the effective date of his recent award of a 
10 percent evaluation for chronic ulceration of the right 
lower extremity, status post skin grafts.  

Thereafter, the veteran's informal claim for an increased 
evaluation was received on June 15, 2000.  After additional 
procedural and evidentiary development, the RO granted a 10 
percent disability evaluation and assigned an effective date 
of January 23, 1995, as the date the evidence shows the 
veteran was first treated at a VA facility for a worsening in 
his leg ulcers.  The Board notes that the January 23, 1995, 
outpatient treatment record had been previously considered in 
the November 1995 rating decision wherein the RO confirmed 
and continued the zero percent disability evaluation for scar 
of skin graft of the right lower extremity.  

It was his June 15, 2000, written statement that initiated 
his new claim for an increased rating and led to the RO's 
January 1995 award of the 10 percent schedular rating.  
Although the January 23, 1995 treatment record might have 
been viewed as an informal claim under the provisions of 
38 C.F.R. § 3.157, such that the Board would look to the 
evidence regarding his service-connected disability dated 
during the one-year period prior to his claim, to determine 
whether it was "factually ascertainable that an increase in 
disability had occurred", the January 23, 1995, record had 
been previously considered.  The effective date assigned of 
January 23, 1995, is prior to November 8, 1995, the date of 
the final rating decision and seems generous given the 
controlling statute and regulations.  

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for a 10 
percent rating for the service-connected chronic ulceration 
of the right lower extremity, status post skin grafts any 
earlier than January 23, 1995.  With respect to this claim, 
the facts are not in dispute, and application of the law to 
the facts is dispositive.  Where there is no entitlement 
under the law to the benefit sought, the appeal must be 
terminated.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
As the evidence preponderates against the claim for an 
effective date earlier than January 23, 1995, for a 10 
percent disability evaluation for chronic ulceration of the 
right lower extremity, status post skin grafts, the benefit-
of-the-doubt doctrine is inapplicable, and the claim for an 
earlier effective date must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.


ORDER

Entitlement to an effective date earlier than January 23, 
1995, for the assignment of a 10 percent disability 
evaluation for chronic ulceration of the right lower 
extremity, status post skin grafts, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


